Citation Nr: 1426164	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected major depressive disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for major depressive disorder with anxiety and assigned the same an initial 30 percent rating, effective December 1, 2008.

Review of the VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the May 2014 brief of the Veteran's representative, as well as updated VA treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records, considering both the physical claims file and the VA paperless claims processing system, are dated in November 2011. Of record is an October 2013 certificate indicating that the Veteran completed a VA stress reduction program. There is no evidence that the Veteran has ceased VA psychiatric treatment. On remand, the Veteran's updated VA treatment records should be obtained and associated with the claims file. 

The most recent private treatment records, considering both the physical claims file and the VA paperless claims processing system, are dated in January 2012. On remand, the Veteran should be afforded the opportunity to submit updated private treatment records.

The Veteran was most recently afforded a VA examination of his psychiatric disorder in November 2011, more than two years prior. In his May 2014 brief, the Veteran's representative reported that while VA contends that the Veteran's disorder has not worsened, the Veteran disagrees. Given the allegations of worsening since the last VA compensation examination, VA's duty to assist dictates that a new examination be provided.  On remand, the Veteran must be scheduled for a new VA examination to determine the current severity of his service-connected major depressive disorder with anxiety.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Orlando, Florida, from November 2011 to the present. If no such records are available or do not exist, clearly document such in the claims file and so notify the Veteran.

2. Contact the Veteran and provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that he submit completed forms for any outstanding relevant private treatment records. Advise the Veteran that he may submit such records if he so chooses. Obtain any identified and authorized private treatment records. If no such records are available or do not exist, clearly document such in the claims file and so notify the Veteran.

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected major depressive disorder with anxiety. The examiner should note all relevant pathology, symptoms, and functional impairment. All indicated tests should be conducted. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending any requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



